DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-55 allowed.
The following is an examiner’s statement of reasons for allowance of claims 31-55
With respect to claims 31 and 52, Alexander (US 20190179604 A1) is the closest prior art to the applicant's invention, which teaches: an audio device and method, comprising: an interface system (¶ [0012]); a microphone system that includes at least one microphone; a speaker system that includes at least one speaker; and a control system (¶ [0014]);  configured for: receiving, via the interface system, media input audio data corresponding to a media stream (¶ [0014]); receiving, via the interface system, microphone input audio data from the microphone system; determining a media audio gain for a plurality of frequency bands of the media input audio data (¶ 0014]); determining a microphone audio gain for a plurality of frequency bands of the microphone input audio data; producing media output audio data by applying the media audio gain to the media input audio data in the plurality of frequency bands of the media input audio data (¶ [0082]); producing microphone output audio data by applying the microphone audio gain to the microphone input audio data in the plurality of frequency bands of the microphone input audio data; mixing the media output audio data and the microphone output audio data to produce mixed audio data; and providing the mixed audio data to the speaker system (¶ [0072]).
However, the prior art of record fails to disclose singly or in combination to render obvious a system comprising a feedback risk control value corresponding to a risk of feedback between at least one microphone of the microphone system and at least one speaker of the speaker system; and determining the microphone audio gain for the at least one frequency band of the microphone input audio data based, at least in part, on the feedback risk control value; wherein the control system is further configured for: applying a prediction filter to at least a portion of microphone audio data received at a time T to produce predicted microphone audio data for a time T+N; determining a current feedback risk trend based on multiple instances of predicted microphone audio data and actual microphone audio data; determining a difference between the current feedback risk trend and a previous feedback risk trend; and determining the feedback risk control value based, at least in part, on the difference between the current feedback risk trend and the previous feedback risk trend.
	Claims 32-51 and 53-55 are allowed for being dependent on allowed claims 31 and 52.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654